Citation Nr: 0709599	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  06-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to April 1946.  
He died in August 2004, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision in 
which the RO denied service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement (NOD) through her representative in July 2006, 
and the RO issued a statement of the case (SOC) in August 
2006.  The appellant filed a substantive appeal (via a letter 
from her representative) in September 2006.

In March 2007, a Deputy Vice-Chairman of the Board granted a 
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran died in August 2004; his death certificate 
indicates that the immediate causes of death were myocardial 
infarction and coronary artery disease (CAD).

3.  At the time of his death, the veteran had a pending claim 
for service connection for residuals of cold injury of the 
right and left lower extremities; service connection was 
subsequently granted for both disabilities, for accrued 
benefits purposes, and each disability was assigned a 30 
percent rating.

4.  The competent evidence is at least evenly balanced as to 
whether the veteran's service-connected cold injury residuals 
contributed substantially or materially to cause the 
veteran's death from CAD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate this claim has been 
accomplished.



II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a) (2006).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310 (West 2002 and Supp. 2006); 38 
C.F.R. § 3.312 (2006).  The service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b) (2006).  To be 
considered a contributory cause of death, it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c)(1) (2006).  It is not sufficient 
to show that the service-connected disability casually shared 
in producing death; rather, a causal connection must be 
shown.  Id.

The veteran's death certificate indicates that he died, in 
August 2004, from CAD and myocardial infarction.  At the time 
of his death, the veteran had pending claims for service 
connection for cold injury residuals of the right and left 
lower extremities.  In September 2005, service connection was 
granted for both disabilities, for accrued benefits purposes, 
and each disability was assigned a 30 percent rating.

Shortly before his death, the veteran underwent VA 
examination in August 2004 .  The examination report reflects 
that the veteran indicated that he had quit smoking 40 years 
previously, prior to which he smoked one pack of cigarettes 
every day and a half.  He also described sustaining cold 
injuries to his feet during combat service in Belgium, 
France, and Germany.  The veteran received treatment at a 
field hospital, was kept overnight, and returned to duty 
after 24 hours.  He also indicated that the injured parts 
returned to normal after during a period of days.  The 
examiner also wrote that the "symptoms remaining after the 
injured part healed were pain, sensitivity to cold, cramps in 
the feet at night, numbness in the soles of the feet in the 
ankles, swelling in the ankles, fungal infections of the 
nails and misshapen nails."  The diagnoses were bilateral 
cold injury to both feet with residual pain and numbness in 
the feet and ankles complicated by a history of diabetes, 
peripheral vascular disease, and venous insufficiency.

The Board notes that the August 2004 VA examiner's diagnosis 
was based on the veteran's statements and the examination, as 
there were no records contemporaneous with the claimed in-
service injuries because the service medical records had 
likely been destroyed in a fire.  In such cases, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

The appellant agues that the cold injury residuals were a 
contributory cause of the veteran's death from CAD.  Based on 
its weighing of the medical opinion evidence described below, 
the Board finds that it is at least as likely as not that the 
veteran's service-connected cold injury residuals contributed 
substantially or materially to cause his death from CAD.  

Documents submitted in support of the appellant's contentions 
include three letters from the veteran's treating 
cardiologist, Dr. Singh, dated January 2004, December 2004, 
and May 2006.  In the January 2004 letter, Dr. Singh stated 
that the veteran had peripheral vascular disease due to his 
lower extremity frostbite.  In the December 2004 letter, Dr. 
Singh noted the veteran's history of CAD, peripheral vascular 
disease, and in-service cold weather injuries as described by 
the veteran.  He also noted other identifiable risk factors 
of for the veteran's CAD of diabetes, hypertension, and his 
male sex.  Dr. Singh concluded that it was likely that the 
veteran's cold injury residuals "contributed significantly 
to development of peripheral vascular disease."  He added, 
however, that it would be difficult to determine the 
relationship between the cold injury residuals and the 
development of CAD, because of the length of time between the 
injury and diagnosis of CAD.  In the May 2006 letter, Dr. 
Singh stated that "it is as likely as not that the veteran's 
residuals of cold weather exposure lent or materially 
contributed to the production of death. Caused by coronary 
artery disease."  

In a July 2005 letter, another cardiologist, Dr. Warde, 
reviewed Dr. Singh's records and the August 2004 VA 
examination report, and noted the diagnosis in that report of 
peripheral arterial disease as well as the veteran's CAD.  He 
stated that he did not believe the veteran's cold weather 
exposure caused his CAD, but that it was as likely as not, 
within a reasonable degree of medical certainty, that the 
veteran's cold weather exposure exacerbated the vascular 
insufficiency in his legs which aggravated the CAD that 
caused his death.  The physician thus concluded that there 
was a causal relationship between the veteran's CAD and his 
peripheral artery disease, the latter of which was severely 
aggravated by the residuals of the veteran's cold injuries, 
even considering the other risk factors present.

By contrast, a VA physician opined in October 2005 that there 
was no relationship between the veteran's cold injuries and 
his peripheral vascular disease or CAD that caused his death.  
In reaching this conclusion, he noted the veteran's 
statements recorded in the August 2004 VA examination report 
that he was treated at a field hospital for his cold 
injuries, kept overnight, returned to full duty 24 hours 
later, and that his symptoms lasted a few days and his 
injured parts returned to normal in a few days, after which 
he did not have any treatment or symptoms.  The VA physician 
emphasized that the cold injury was temporary and lasted only 
about 24 hours many years prior to the onset of CAD and his 
death, and noted the other causative factors of CAD, such as 
diabetes, hypertension, and tobacco use.  The VA physician 
did not address the substance of Dr. Singh's opinions (the 
last of which was not yet of record) and stated regarding Dr. 
Warde's opinion that it was "a personal recommendation" and 
had no scientific basis.

The above opinions all reflect a careful consideration of the 
veteran's medical history and the possible causes of his 
death from CAD many years thereafter.  Dr. Singh and Warde 
both considered the length of time between the cold injuries 
and the development of CAD, but concluded that, in light of 
the veteran's other risk factors and medical history, his 
cold injury residuals contributed to or aggravated his 
peripheral vascular/artery disease, which contributed to his 
death from CAD.  The VA physician reached a contrary 
conclusion largely based on the brief treatment and minimal 
residuals of the cold injuries as described by the veteran 
and the length of time between them and the onset of the CAD.  
In this regard, the Board notes that, although the VA 
physician stated in October 2005 that the veteran did not 
receive post-service treatment for or have any symptoms from 
the cold injuries, the August 2004 VA examination report in 
fact indicated that there were subsequent symptoms of pain, 
sensitivity to cold, cramps in the feet at night, numbness in 
the soles of the feet in the ankles, swelling in the ankles, 
fungal infections of the nails and misshapen nails.  In 
addition, the August 2004 VA examination report diagnosis 
included bilateral cold injury to both feet with residual 
pain and numbness in the feet and ankles.  Moreover, Dr. 
Warde's opinion was not simply an unscientific "personal 
recommendation" as characterized the VA physician.  Although 
Dr. Warde did indicate that he supported the application for 
service connection for the cause of the veteran's death, his 
letter reflected careful consideration of the veteran's 
medical history and the question of what aspects of that 
history contributed to his death from CAD.

Thus, the opinions of Drs. Singh and Warde that the veteran's 
cold injury residuals aided or lent assistance to his death 
from CAD by significantly contributing to or aggravating the 
peripheral arterial/vascular disease that contributed to his 
CAD are entitled to at least as much weight as the October 
2005 opinion of the VA physician that there was no such 
causal relationship.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

When, after consideration of all evidence and material of 
record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving such issue 
shall be given to the claimant.  See 38 C.F.R. § 3.102 
(2006).  See also 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As the competent medical opinion evidence in this case is at 
least evenly balanced as to whether the veteran's service-
connected cold injury residuals contributed substantially or 
materially to cause the veteran's death, resolution of all 
reasonable doubt in the appellant's favor warrants a grant of 
service connection for the cause of the veteran's death.  




ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


